SPAETH, Judge,
dissenting:
I would not certify the case to the Supreme Court but would remand for clarification.
I agree with the majority that it is possible to regard the lower court’s order as adjudicating appellant in direct criminal contempt, in which case the Supreme Court has exclusive jurisdiction of any appeal from the order. It is, however, at least equally possible to regard the order as adjudicating appellant in civil contempt.
As the majority observes, whether a contempt is criminal or civil depends upon the court’s dominant purpose. If the dominant purpose is to punish, the contempt is criminal; if to compel compliance, it is civil. Barrett v. Barrett, 470 Pa. 253, 368 A.2d 616 (filed January 28, 1977). In assessing purpose, “[i]t is well-settled that where the dominant purpose of the contempt proceeding is to aid a private litigant or interest rather than to vindicate the authority of the court or to protect the public interest, the contempt is civil.” Id. at 260, 368 A.2d at 619.
Here, in explaining its purpose, the lower court said: It’s information necessary for me to make a decision more than even having these people deal with him or treat him.
(Record at 12a)
And:
Well, I’m going to test this. I’m going to order you to give me that information. I think it’s absolutely necessary when we’re dealing with a child who’s got a problem. We’ve got to know as much about how our treatment program should be. Otherwise we’re just wasting time
(Record at 13a)
This is ambiguous. On the one hand, the court, in adjudicating appellant in contempt, may have been thinking of its own dignity: it felt affronted by the refusal to furnish it information it had requested and believed it needed. On the *400other hand, and perhaps more likely, the court may have been thinking more of a private interest, specifically, of what would be best for the child who would be affected by its order.
As the record stands there is no way to resolve this ambiguity. When the lower court was asked whether the contempt was civil or criminal, it said:
ATTY. MEISEL: Your Honor, there is one thing that occurs to me. Would it be more appropriate in this kind of a situation to find us in civil contempt, being that it’s the records that you are seeking?
THE COURT: Well, there is such a close line between civil contempt and criminal contempt that it gets to the point where you have a subpoena issued and you’re here in court, and you refuse to obey an Order of Court. I’m not even going to state it. Let the Superior Court decide which one it is. They always do. Every time we go one way they go the other way.
ATTY. MEISEL: However, in terms of Dr. Roth’s professional reputation and record, I’m sure under civil contempt would be preferable.
THE COURT: I’m not going to state anything about criminal contempt here.
(Record at 16a)
It may be that in making this statement the lower court believed that whether the contempt was criminal or civil was immaterial, overlooking the fact that which it was would control appellate jurisdiction. In my opinion, before either the Supreme Court or this court is asked to proceed further the lower court should be obliged to clarify the record by stating what its dominant purpose was when it adjudicated appellant in contempt.